Citation Nr: 0900919	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-40 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Whether a timely substantive appeal was filed on the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
cold injuries of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
 




INTRODUCTION

The veteran (appellant) served on active duty from May 1974 
to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  In January 2004, 
the RO found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for cold injuries to both feet.  In February 2005, 
the RO denied entitlement to service connection for a 
psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In a January 2004 rating decision, the RO found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for cold injuries to both 
feet.  The veteran was informed of that decision by letter 
dated February 6, 2004.  He submitted a notice of 
disagreement in October 2004.  On June 7, 2005, the RO issued 
a statement of the case (SOC) on that issue.  The veteran 
submitted a substantive appeal on December 10, 2005.  The 
Board has determined that the substantive appeal on this 
issue was not timely, since it was not received within one 
year of the date of the notification of the denial or within 
60 days of the issuance of the statement of the case.  By a 
letter dated in November 2008, the veteran was informed of 
this, and he responded requesting a hearing at the RO before 
the Board.  As such, this case must be remanded to the RO to 
schedule a hearing for the veteran.     

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing, 
either in-person or via video- conference 
depending upon his preference, before a 
Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

